DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 05/06/2022, with respect to the 35 USC 103 rejection over Mangiardi and Friedrich have been fully considered and are persuasive.  Applicant argues the prior art fails to teach the recited claim where the method consists of the recited limitations. The prior art of Friedrich requires partially curing of the coating prior to electrospinning the second biocompatible polymer which is not recited in claim 1 and fails to teach omitting the step to arrive at the claimed invention. The rejection of claims 1, 2, 4-6, 8-12 and 17 has been withdrawn. 
As to the rejection of claim 13, the arguments are persuasive. The rejection of claim 13, 15 and 16 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art previously cited discloses coating a medical device via dip coating and then further coating with electrospun fibers. The prior art teaches the dip coating allows the electrospun fibers to adhere to the device and keeps the coating intact when the device is expanded. The prior art further teaches coating a device with a polymer coating via dip coating, partially curing the coating applying fibers via electrospinning and then further embedding the fibers within another silicone coating. The prior art fails to teach or suggest a process consisting of the steps recited in independent claims 1 and 13 which requires dipping the implant into a solution providing a wet coating and then electrospinning a second biocompatible coating onto the wet dip coating where portions of the fibers of the electrospun coating are partially embedded within the dip coating and other portions of the fibers are not embedded as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715